Thompson, J. P. (dissenting).
I vote to reverse the order entered January 10, 1990 and to reinstate and grant the petition to stay the adoption proceedings.
I have no quarrel with the strong emotional appeal of the position adopted by the plurality which accords priority in these proceedings to the adoptive parents as being the more fit to raise the child Daniel. However, I find that the plurality decision raises disturbing questions about the nature of an unwed father’s right to consent to an adoption and when and under what circumstances a court has the authority to deprive an unwed father of the right to raise his out-of-wedlock child because it believes the prospective adoptive parents possess a superior ability to provide a nuturing home environment for the child. The concurring opinion purports to bypass the two-pronged analysis adopted by the plurality in favor of a constitutional analysis balancing the child’s right to liberty against the natural father’s liberty interests. Because I believe that both approaches run contrary to the criteria established in Matter of Raquel Marie X. (76 NY2d 387, 408, cert denied sub nom. Robert C. v Miguel T., — US —, 111 S Ct 517) for determining an unwed father’s right to custody of his child, I dissent.
The factual background of this matter has been detailed at length in the plurality and concurring opinions and will not be repeated here except as necessary to illustrate my position. At the outset, I would emphasize that the petitioner’s paternity of Daniel is not disputed notwithstanding that the child was conceived as a result of an adulterous relationship between his biological mother and the petitioner and no order of filiation was ever entered. The results of an HLA test indicated the likelihood of paternity for the petitioner to be 99.93%. In light of our holdings that an HLA test "is highly accurate on the issue of paternity” (Matter of Karen K. v Christopher D., 86 AD2d 633, 634; see, Matter of Denise H. v John C., 130 AD2d 748; Matter of Constance G. v Herbert Lewis L., 119 AD2d 209, 212), any effort to rely on the presumption of legitimacy would likely have been defeated (see, Matter of Constance G. v Herbert Lewis L., supra). In any event, the biological mother acknowledged the petitioner to be the father of the child.
Until the Legislature sees fit to enact a replacement statute *391for Domestic Relations Law § 111 (1) (e) which the Court of Appeals in Matter of Raquel Marie X. (supra) declared unconstitutional, we are bound to apply the criteria adopted in that case "which define an unwed father’s right to a continued parental relationship by his manifestation of parental responsibility” (Matter of Raquel Marie X., supra, at 408). The prompt manifestation of parental responsibility is essential with the operative period being the six months immediately preceding the child’s placement for adoption. Factors which the court identified as relevant to an evaluation of the unwed father’s conduct during the requisite six-month period included the unwed father’s "public acknowledgment of paternity, payment of pregnancy and birth expenses, steps taken to establish legal responsibility for the child, and other factors evincing a commitment to the child” (Matter of Raquel Marie X., supra, at 408). Clearly, the Court of Appeals did not intend this list to be definitive as evidenced by its use of the catch-all phrase "other factors”. Rather the question of whether or not the biological father’s consent to the adoption is required must be approached on a case-by-case basis. The court provided the following amplification of the concerns relevant to the veto power of the natural father over a newborn child’s adoption by strangers: "[T]he qualifying interest of an unwed father requires a willingness himself to assume full custody of the child—not merely to block adoption by others. In this connection, any unfitness, or waiver or abandonment on the part of the father would be considered by the courts, as they would whenever custody is in issue (see, Matter of Bennett v Jeffreys, 40 NY2d 543)” (Matter of Raquel Marie X., supra, at 408): The plurality opinion concluded that in the operative six-month period the petitioner failed to establish the requisite parental responsibility and engaged in this litigation solely in an effort to block the adoption of Daniel rather than out of a sincere desire to assume full custody of the child. This conclusion is based upon a tortured reading of the hearing testimony. In my opinion the record reflects a clearly expressed willingness on the petitioner’s part to assume the full custodial responsibilities and not that his efforts were motivated by a desire merely to impede or hinder the adoptive process.
The mere fact that the biological mother was married to another man when the child was conceived is not dispositive. There are circumstances where the rights of the unwed father are comparable to those of the married father (see, Michael H. v Gerald D., 491 US 110, 109 S Ct 2333). I believe, however, *392that this matter is complicated by the fact that the child was conceived during a period when the biological mother was separated from her husband and living with the petitioner. The biological mother and her husband subsequently reconciled about three months prior to Daniel’s birth. This reconciliation was apparently prompted by the biological mother’s concern about the well-being of her teen-aged son, who remained with her estranged husband. During the initial stages of the reconciliation the biological mother maintained contact with the petitioner, fully acknowledged his paternity of the unborn child, and professed her love for the petitioner and her desire that they be reunited. Thus, it is reasonable to assume that the petitioner did not inject himself into the biological mother’s marital relationship but rather trusted that she would resolve the matter of the custody of her teen-aged son and return to him to give birth to their child. Any interference by the petitioner may well have placed such arrangements in jeopardy. Thus, contrary to the suggestion in the plurality opinion, a legitimate reason exists for the petitioner’s delay in seeking custody of the then-unborn child.
At some point after the biological mother’s return to her husband, she told the petitioner that she had changed her mind about reuniting with him, and indicated that the petitioner was not the father of the unborn child and that she no longer wanted to speak to him. In his hearing testimony, the petitioner stated that he wanted to form a family unit with the biological mother and the child and to assume responsibilities as Daniel’s father but the biological mother’s actions prevented him from doing so. The petitioner had paid $100 to the physician who the biological mother had first visited in connection with her pregnancy. He also offered to pay the medical, hospital and nursing expenses incurred in connection with the biological mother’s pregnancy and the child’s birth but she refused all offers of assistance. He also made offers to both the biological mother and her husband to support the child after his birth.
After the biological mother broke off communication with the petitioner, he tried unsuccessfully on 7 or 8 occasions to talk to her. Thereafter, the petitioner kept abreast of the biological mother’s condition and the course of her pregnancy through her sister and parents. In preparation for the child’s birth, the petitioner bought baby clothes and other things for the infant. He learned of the child’s birth from the biological mother’s sister several hours after its occurrence. He at*393tempted to see the baby in the hospital but because the petitioner was not the father of record he was prevented from doing so. The biological mother’s sister also informed the petitioner that the biological mother and her husband were consenting to a private placement adoption of the child. They executed the necessary irrevocable judicial consent within days of the child’s birth.
The petitioner took prompt action to assert his right of custody. Just over a month after the child’s birth, the petitioner sought an order of filiation and to obtain custody. The length of these proceedings have acted as a bar to the petitioner establishing any relationship with the child.
Of critical importance to the resolution of this matter is the Court of Appeals suggestion in Matter of Raquel Marie X. (76 NY2d 387, 408, cert denied sub nom. Robert C. v Miguel T., — US —, 111 S Ct 517, supra) that the principles governing custody disputes between a natural parent and a third person are applicable to a determination of whether an unwed father’s consent to the adoption of his out-of-wedlock child is required. In this regard, it is well established that a natural parent has a claim to the custody of his or her child "superior to that of all others, unless he or she has abandoned that right or is proved unfit to assume the duties and privileges of parenthood” (People ex rel. Kropp v Shepsky, 305 NY 465, 468; see, Matter of Male Infant L., 61 NY2d 420, 426). A natural parent may not be deprived of custody of a child absent a threshold showing of "surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances” (Matter of Bennett v Jeffreys, 40 NY2d 543, 544; see, Matter of Male Infant L., supra, at 427; cf., Matter of Ronald FF. v Cindy GG., 70 NY2d 141, 144). Until the threshold of "extraordinary circumstances” has been satisfied, the question of the child’s best interest is not reached (see, Matter of Male Infant L., supra). A natural parent may not be deprived of his child’s custody merely because a court believes it can decide more wisely than the parent or believes it has found someone better to raise the child (see, Matter of Male Infant L., supra, at 426-427).
Application of these principles to the record before us reveals conclusively that a best interest analysis is premature. The record does not clearly demonstrate that the petitioner is unfit to assume the duties of parenthood. The petitioner was gainfully employed, had made arrangements for care of the child during the workday, and was serious about assuming his *394responsibilities as a father. Indeed, the experts who conducted the court-ordered examination of the parties and testified on behalf of the adoptive parents did not find the petitioner to be unfit, but rather concluded that the child’s best interest would be served by the adoptive parents retaining custody.
Nor did the petitioner abandon the child. Since he first learned that the biological mother and her husband were placing the infant for adoption the petitioner has engaged in a continuous and diligent effort to assert his right of custody and assume his parental duties. The fact that the child, who is now three years old, has no established relationship with the petitioner, should not be raised as a ground for denying him custody. This period of separation between the child and his natural father may not be attributed to any lack of interest on the petitioner’s part. Rather it is due to the unfortunate pace of these court proceedings to establish his right to custody even though there is no dispute as to his paternity or as to his ability to assume his role as a parent.
In sum, although the adoptive parents may be able to provide the child with a more substantial home environment, it is not the province of the courts to usurp the natural parent’s right of custody of a child in the absence of extraordinary circumstances. Under circumstances such as these, extraordinary circumstances have not been established so as to trigger a best interests inquiry (see, Matter of Male Infant L., 61 NY2d 420, 428-429, supra; Matter of Nadia Kay R., 125 AD2d 674, 678).
Turning to the principles espoused in Matter of Raquel Marie X. (supra) the evidence supports the conclusion that the petitioner made every effort to assume his parental responsibility. Indeed, his lack of success in exerting his parental rights may be directly attributable to the natural mother’s effort to frustrate his efforts and prevent him from assuming his fatherly duties. The natural mother rebuffed the petitioner’s offers of support and expression of concern. Contrary to the plurality’s position, I do not believe that the State’s interest in facilitating the adoption of out-of-wedlock children will be served by allowing a concerned and fit father to be deprived of custody of his child where the natural mother at every turn has thwarted his efforts to establish a relationship with the child. It would be unreasonable to fault the petitioner for not moving more quickly to establish his paternity and assume custody of the child when he took all the steps he could have reasonably taken under the circumstances. Until *395he learned of the adoption, the petitioner could have harbored some hope of assuming a purposeful role in Daniel’s life. He should not be faulted for being either overly optimistic or naive. His consent to the adoption was, therefore, required. Accordingly, I would reverse the order appealed from and grant the petition to stay the adoption proceedings.
Kunzeman, J., concurs with Brown, J.; Rosenblatt, J., concurs in the result in a separate opinion; Thompson, J. P., dissents in a separate opinion.
Ordered that the appeal from the order entered November 17, 1989, is dismissed, without costs or disbursements, as that order was superseded by the order entered January 10, 1990, made upon reargument; and it is further,
Ordered that the order entered January 10, 1990, is affirmed, without costs or disbursements.